DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a deployable antenna system, comprising a flexible primary reflector, a central tubular hub, a plurality of deployable elongated support ribs, said ribs on their proximal ends connected to said hub, said ribs made of shape memory material, said ribs conditioned to have an initial elongated shape, said initial shape following a straight line in tangential dimension and a parabolic curve in sagittal dimension, said ribs coupled to said primary reflector, said ribs subsequently packaged into stowed configuration prior to deployment, said primary reflector packaged into stowed configuration prior to deployment, said ribs upon being heated to near or above transition temperature of said memory shape material extending radially and perpendicularly to a longitudinal axis of said hub and assuming deployed configuration, said deployed configuration corresponding to said initial elongated shape of said ribs, said deployed configuration of said ribs further defining a paraboloid framework, said primary reflector assuming paraboloid shape by cooperating with said framework, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-23 and 27-28 are also allowed as being dependent on claim 1.  
In regards to claim 24, the prior art does not disclose of a method of deploying a paraboloid antenna, comprising supplying a deployable paraboloid antenna, said antenna comprising a flexible primary reflector, said antenna further comprising a central hub, said antenna further comprising a plurality of elongated support ribs, said ribs made from a shape memory material, conditioning said ribs to have elongated shape, said elongated shape following a straight line in tangential dimension and a parabolic curve in sagittal dimension, connecting said ribs on their proximal ends to said hub, coupling said ribs to said primary reflector, packaging said ribs into stowed configuration, packaging said reflector into stowed configuration, subsequently applying heat to said ribs at or above transition temperature of said shape memory material to cause them to extend radially and perpendicularly to a longitudinal axis of said hub from said stowed configuration into deployed configuration,Appn. No. 16/922,930 (Abramov) GAU 2844Page 6 of 12 said deployed configuration corresponding to said elongated shape of said ribs, said deployed configuration further defining a paraboloid framework, causing said primary reflector to assume deployed paraboloid configuration by cooperating with said framework, nor would it have been obvious to one of ordinary skill in the art to do so . Claims 25 and 26 are also allowed as being dependent on claim 24.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844